NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 09/14/2021 has been entered. Claims 1-3, 5-16, and 18-20 are pending in this application.

Applicant’s amendments to the claims have overcome the objection and the 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection previously set forth in the Non-Final Office Action mailed 05/14/2021.

Terminal Disclaimer
The second terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,816,174 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-3, 5-16, and 18-20 are allowed.

Regarding claim 1 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a security lighting system for a perimeter fence including said perimeter fence having a plurality of vertical fence 
The closet prior art, BONDY (US 2011/0062888), does not include the combination of all the claimed limitations above, specifically the low voltage electrically conductive wiring is strung along the top horizontal fence pipes, the conducting wiring is exposed, and the conductive wiring extends horizontally between the light fixtures at the top of the perimeter fence as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the BONDY reference in the manner required by the claims. The term “exposed” was considered to be the wiring not covered or concealed by an additional structural element.1


Regarding claim 15 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a security lighting system for a perimeter fence including a perimeter fence including a plurality of vertical fence posts having upper ends and lower ends, wherein said vertical fence posts are spaced from one another, and wherein said perimeter fence includes top horizontal fence pipes that extend between and interconnect said vertical fence posts at a top of said perimeter fence; a plurality of light fixtures secured to said vertical fence posts, wherein each said light fixture includes an LED for generating light, wherein each said light fixture comprises a lower end secured to the upper end of one of said respective vertical fence posts, an upper end of said light fixture including said LED, an extension tube extending from the lower end of said light fixture to the upper end of said light fixture for locating said LED above the top of said perimeter fence, and a light directing element covering said LED for directing light generated by said LED in a downward direction toward the ground; low voltage electrically conductive wiring for interconnecting said light fixtures, wherein said low voltage electrically conductive wiring is exposed as it extends horizontally between said light fixtures at the top of said perimeter fences a system controller including a microprocessor for controlling operation of said light fixtures a wireless communication system interconnecting said light fixtures with said system controller and one or more sensors for detecting an intrusion of said perimeter fence, wherein said one or more sensors 
The closet prior art, BONDY (US 2011/0062888), does not include the combination of all the claimed limitations above, specifically the low voltage electrically conductive wiring is strung along the top horizontal fence pipes, the conducting wiring is exposed, and the conductive wiring extends horizontally between the light fixtures at the top of the perimeter fence as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the BONDY reference in the manner required by the claims. The term “exposed” was considered to be the wiring not covered or concealed by an additional structural element.2
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 20, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a security lighting system for a perimeter fence including said perimeter fence including a plurality of vertical fence posts having upper ends and lower ends; said perimeter fence including structure that extends between and interconnects said vertical fence posts; a plurality of light fixtures, wherein each said light fixture includes an LED for generating light, wherein each said light fixture includes a lower end secured to the upper end of one of said respective vertical fence posts, an upper end of said light fixture including said LED, and an extension tube extending from the lower end of said light fixture to the upper end of said light fixture for locating said LED above a top of said perimeter 
The closet prior art, BONDY (US 2011/0062888), does not include the combination of all the claimed limitations above, specifically the low voltage electrically conductive wiring is strung along the top horizontal fence pipes, the conducting wiring is exposed, and the conductive wiring extends horizontally between the light fixtures at the top of the perimeter fence as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the BONDY reference in the manner required by the claims. The term “exposed” was considered to be the wiring not covered or concealed by an additional structural element.3
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reasons for Allowance for US Patent 10,816,174
        2 Reasons for Allowance for US Patent 10,816,174
        3 Reasons for Allowance for US Patent 10,816,174